

 
MINING CLAIMS PURCHASE AGREEMENT
 
BETWEEN
 
DEREK IVANY, VICTOR CANTORE, AND
 
ANNA GIGLIO; AS SELLERS
 
AND
 
IVANY MINING, INC.;
 
AS PURCHASER
 


 


 
DATED: September 10, 2007
 

--------------------------------------------------------------------------------


 
MINING CLAIMS PURCHASE AGREEMENT
 
THIS MINING CLAIMS PURCHASE AGREEMENT (“Agreement”) has been made and entered
into as of this 10th day of September, 2007, between DEREK IVANY, VICTOR
CANTORE, and ANNA GIGLIO, as sellers (each individually a “Seller” and all
collectively the “Sellers”), and IVANY MINING, INC., a Delaware corporation (the
“Purchaser”). The Sellers and Purchaser are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
R E C I T A L S:
 
WHEREAS, the Parties hereto desire to effect a sale (the “Mining Claims Sale”)
pursuant to which Purchaser will purchase from Sellers all of Sellers’ right,
title, and interest in certain mining claims located in Quebec, Canada and more
specifically described in Appendix B hereto (the “Transferred Claims”), to be
purchased by Purchaser for the consideration set forth herein; and
 
WHEREAS, pursuant to the Mining Claims Sale, Sellers will sell, and Purchaser
will purchase, the Transferred Claims;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
covenant and agree as follows:

 
ARTICLE I
 
DEFINITIONS
 
The terms defined in this Article (except as otherwise expressly provided in
this Agreement) for all purposes of this Agreement shall have the respective
meanings specified in this Article.
 
“Affiliate” shall mean any entity controlling or controlled by another person,
under common control with another person, or controlled by any entity which
controls such person.
 
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement.
 
2

--------------------------------------------------------------------------------


 
“Closing” shall mean the closing of the Transaction at which the Closing
Documents shall be exchanged by the Parties, except for those documents or other
items specifically required to be exchanged at a later time.
 
“Closing Date” shall mean five days from the date of this agreement plus any
extension as provided herein, or such other date as agreed in writing to by the
parties on which the Closing occurs.
 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement.
 
“Encumbrance” shall mean any charge, claim, encumbrance, community property
interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting (in the case of any security), transfer, receipt of
income, or exercise of any other attribute of ownership other than (a) liens for
taxes not yet due and payable, or (b) liens that secure the ownership interests
of lessors of equipment.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Investment Letters” shall mean the investment letters in the form attached
hereto as Appendix A.
 
“Material Adverse Effect” means any change (individually or in the aggregate) in
the general affairs, management, business, goodwill, results of operations,
condition (financial or otherwise), assets, liabilities or prospects (whether or
not the result thereof would be covered by insurance) that would be material and
adverse to the designated party.
 
“Ordinary Course of Business” shall mean actions consistent with the past
practices of the designated party which are similar in nature and style to
actions customarily taken by the designated party and which do not require, and
in the past have not received, specific authorization by the Board of Directors
of the designated party.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Transaction” shall mean the Mining Claims Sale contemplated by this Agreement.
 
The following appendices and schedules are attached to and form part of this
Agreement:
 
3

--------------------------------------------------------------------------------


 
APPENDICES
 
Description

 
Appendix A Investment Letters

 
Appendix B Sellers’ Mining Claims Ownership


ARTICLE II
 
THE TRANSACTION
 
Mining Claims Sale. Sellers hereby agree to sell, transfer and deliver to
Purchaser, and Purchaser hereby agrees to purchase and accept, all of Sellers’
right, title, and interest in the Transferred Claims, in consideration for the
delivery of 20,000,000 common shares of Purchaser (the “Purchase Price”) by
Purchaser to Sellers to be distributed as set forth below:
 

Derek Ivany  10,000,000 shares Victor Cantore 7,000,000 shares Anna Giglio
3,000,000 shares

 
Securities Law Matters.
 
Private Offering. The Parties understand that the common shares of Purchaser to
be acquired and delivered to Sellers pursuant to the terms of this Agreement
will not be registered under the Securities Act, but will be transferred in
reliance upon exemptions available for private transactions, and that each is
relying upon the truth and accuracy of the representations set forth in the
Investment Letters signed by Sellers and delivered concurrently with the
execution of this Agreement. Each certificate representing common shares of
Purchaser in the name of Seller pursuant to the terms of this Agreement shall
bear substantially the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE OPINION OF
COUNSEL ACCEPTABLE TO THIS CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Representations and Warranties of the Seller. Sellers hereby represent and
warrant to Purchaser as follows:
 
a. As indicated in Appendix B, Sellers are the sole beneficial and record
holders of the Transferred Claims. Sellers hold the Transferred Claims free and
clear of any Encumbrance of any kind whatsoever. Sellers are the sole owners of
all necessary rights, titles and interests in and to the Transferred Claims
necessary to fully explore and commercially exploit the Transferred Claims to
the extent permitted by applicable law.
 
b. Sellers are not suffering from any legal disability which would: (a) prevent
them from executing, delivering or performing their obligations under the
Closing Documents or consummating the Transaction, (b) make such execution,
delivery, performance or consummation voidable or subject to necessary
ratification, and (c) require the signature or consent of any third party in
connection therewith for the Transaction to be binding and enforceable against
Sellers and their property. The Closing Documents have been duly and validly
executed and delivered by Seller and each constitutes the legal, valid and
binding obligation of Sellers, enforceable against them in accordance with their
respective terms, except insofar as the enforcement thereof may be limited by
the Insolvency/Equity Exceptions.
 
c.  Neither the execution of this Agreement nor the consummation of the
Transaction will conflict with, violate or result in a breach or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default), or result in a termination of, or accelerate the
performance required by, or result in the creation of, any Encumbrance upon the
Transferred Claims under any provision of any statute, ordinance, regulation or
any other restriction of any kind or character applicable to or binding upon the
Transferred Claims or under any applicable indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, to which the Sellers
are bound.

 
d.  There are no legal, administrative, arbitration or other proceedings or
claims pending against the Sellers, nor are the Sellers subject to any existing
judgment which might affect the financial condition, property or prospects of
the Transferred Claims; nor have the Sellers received any inquiry from an agency
of any federal, state, provincial or local government about the Transferred
Claims, the Transaction, or about any violation or possible violation of any
law, regulation or ordinance affecting the Transferred Claims.
 
 
5

--------------------------------------------------------------------------------

 
 
Representations and Warranties of the Purchaser. The Purchaser hereby represents
and warrants to Sellers as follows:
 
a. Purchaser is duly organized, validly existing, and in good standing under the
laws of the state of Delaware and has all requisite corporate power, franchises,
and licenses to own its property and conduct the business in which it is
engaged. Purchaser has the full power and authority (corporate or otherwise) to
execute, deliver and perform its obligations under this Agreement and the
Closing Agreements to which it is a party. A complete set of Purchaser’s
corporate records, including its Articles of Incorporation, Bylaws, minutes,
transfer records, have been delivered or made available to Sellers. Purchaser is
duly qualified and in good standing as a foreign corporation in every
jurisdiction in which such qualification is necessary, except to the extent the
failure to be so qualified is not reasonably expected to result in a Material
Adverse Effect. The Purchase Price Shares shall be validly issued from
Purchaser’s authorized common stock.
 
b. Purchaser is not suffering from any legal disability which would: (a) prevent
it from executing, delivering or performing its obligations under the Closing
Documents or consummating the Transaction, (b) make such execution, delivery,
performance or consummation voidable or subject to necessary ratification, and
(c) require the signature or consent of any third party in connection therewith
for the Transaction to be binding and enforceable against Purchaser and its
property. The Closing Documents have been duly and validly executed and
delivered and each constitutes the legal, valid and binding obligation,
enforceable against Purchaser in accordance with their respective terms, except
insofar as the enforcement thereof may be limited by the Insolvency/Equity
Exceptions.
 
c. Neither the execution of any Closing Document nor the consummation of the
Transaction will conflict with, violate or result in a breach or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default), or result in a termination of, or accelerate the
performance required by, or result in the creation of any Encumbrance upon any
assets of Purchaser under any provision of the Articles of Incorporation,
Bylaws, indenture, mortgage, lien, lease, agreement, contract, instrument,
order, judgment, decree, statute, ordinance, regulation or any other restriction
of any kind or character to which Purchaser is bound.  
 
ARTICLE IV
 
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
 
Brokers or Finders. Each party agrees to hold the others harmless and to
indemnify them against the claims of any persons or entities claiming to be
entitled to any brokerage commission, finder’s fee, advisory fee or like payment
from such other party based upon actions of the indemnifying party in connection
with the Transaction.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CLOSING DELIVERIES
 
The Closing. The Closing shall take place on or before the Closing Date (unless
such date is extended by the mutual agreement of the Parties) at such location
as agreed to by the Parties. Notwithstanding the location of the Closing, each
party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for Seller and Purchaser, provided such
undertakings are satisfactory to each Party’s respective legal counsel.
 
Deliveries by the Purchaser. Purchaser hereby agrees to deliver, or cause to be
delivered, to Seller the following items on Closing:
 
Certified Resolution. Copies of the resolutions, certified by an officer of
Purchaser, of the Board of Directors of Purchaser approving the terms of this
Agreement.

 
Stock Certificates. A stock certificate or certificates representing the
Purchase Price Shares issued in the names of the Sellers as set forth above.
 
Transfer Agent Direction. A direction of Purchaser to its transfer agent to
register the Purchase Price Shares in the names of Sellers with the legend set
forth in Article II of this Agreement or such legend as is otherwise required by
law.
 
Deliveries by Sellers. Sellers hereby agrees to deliver to the Purchaser the
following items on Closing:
 
Investment Letters. The Investment Letters, executed by each of the Sellers.
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO PURCHASER’
 
OBLIGATION TO CLOSE
 
Purchaser’s obligation to purchase the Transferred Claims and to take the other
actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by Purchaser, in whole or in part):
 
 
7

--------------------------------------------------------------------------------

 
 
Performance of Covenants. Sellers shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Article V of this Agreement.
 
Accuracy of Representations. All of Sellers’ representations and warranties in
this Agreement must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
ARTICLE VII
 
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE 
 
The Sellers’ obligation to sell the Transferred Claims and to take the other
actions required to be taken by Sellers at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by the Sellers, in whole or in part):
 
Performance of Covenants. Purchaser shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Article V of this Agreement.

 
Accuracy of Representations. All of Purchaser’s representations and warranties
in this Agreement must have been accurate in all material respects as of the
date of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Assignability and Parties in Interest. This Agreement shall not be assignable by
either of the Parties hereto without the consent of all other Party hereto. This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors. Nothing in this Agreement is intended to
confer, expressly or by implication, upon any other person any rights or
remedies under or by reason of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Not Arms Length Agreement. Each Party recognizes that this Transaction was not
consummated at arms length and may be considered a “related party transaction”
under SEC rules and regulations.
 
Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Nevada. Each of the parties hereto
consents to the personal jurisdiction of the federal and state courts in the
State of Nevada in connection with any action arising under or brought with
respect to this Agreement.
 
Counterparts. This Agreement may be executed as of the same effective date in
one or more counterparts, each of which shall be deemed an original.
 
Headings. The headings and subheadings contained in this Agreement are included
solely for ease of reference, and are not intended to give a full description of
the contents of any particular Section and shall not be given any weight
whatever in interpreting any provision of this Agreement.
 
Pronouns, Etc. Use of male, female and neuter pronouns in the singular or plural
shall be understood to include each of the other pronouns as the context
requires. The word "and" includes the word "or". The word "or" is disjunctive
but not necessarily exclusive.
 
Complete Agreement. This Agreement, the Appendices hereto, and the documents
delivered pursuant hereto or referred to herein or therein contain the entire
agreement between the parties with respect to the Transaction and, except as
provided herein, supersede all previous negotiations, commitments and writings.
 
Modifications, Amendments and Waivers. This Agreement shall not be modified or
amended except by a writing signed by each of the Parties hereto.
 
Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the Transaction
is not affected in any manner adverse to any party hereto. Upon any such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in any acceptable manner to the end that the Transaction are
consummated to the extent possible.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
Ivany Mining, Inc. “Purchaser”
 
/s/ Derek Ivany
By: Derek Ivany
Its: Chief Executive Officer
Derek Ivany “Seller”
 
/s/ Derek Ivany
 
Victor Cantore “Seller”
 
 
/s/ Victor Cantore
 
Anna Giglio “Seller”
 
 
/s/ Anna Giglio

 
10

--------------------------------------------------------------------------------



APPENDIX A
 
INVESTMENT LETTER - DEREK IVANY
 
 
To Whom It May Concern:
 
In connection with the purchase of 10,000,000 shares of the common stock (the
“Shares”) of Ivany Mining, Inc. (the “Corporation”) by Derek Ivany (“Ivany”)
pursuant to a Mining Claims Purchase Agreement dated the 10th of September, 2007
(the “Mining Claims Purchase Agreement”), the undersigned hereby makes the
following acknowledgments, representations and warranties:

 
1.   Investment Intent. Ivany is acquiring the Shares for investment solely for
his own account and not with a present view to any distribution, transfer or
resale to others, including any “distribution” within the meaning of Securities
Act of 1933, as amended, (the “Securities Act”). Ivany understands that the
Shares have not and will not be registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of his representations made herein.
 
2.  Financial Ability. Ivany is financially able to bear the economic risks of
an investment in the Corporation and has no need for liquidity in this
investment. Furthermore, the financial capacity of Ivany is of such a proportion
that the total cost of the Ivany’s commitment is not material when compared with
his total committed capital. Ivany is financially able to suffer a complete loss
of this investment.
 
3.  Experience. Ivany has such knowledge and experience in financial and
business matters in general and with respect to investments of a nature similar
to that evidenced by the Shares so as to be capable, by reason of such knowledge
and experience, of evaluating the merits and risks of, and making an informed
business decision with regard to, and protecting his own interests in connection
with, the acquisition of the Shares.
 
4.  Review of Prospectus and Financial Statements. Ivany has been provided with
and had the opportunity to review all documents pertaining to the Corporation.
 
5.  Restricted Legend. Ivany acknowledges that certificates representing the
Shares will bear a legend substantially as follows:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
 
11

--------------------------------------------------------------------------------

 
 
7.  Stock Transfer. Ivany is aware that stop-transfer instructions will be given
to the transfer agent of the common stock of the Corporation to prevent any
unauthorized or illegal transfer of the Shares.
 
8.  Reliance for Exemptions. Ivany understands that the Shares are being
transferred to him pursuant to exemptions from the registration requirements of
federal and applicable state securities laws and acknowledges that he is relying
upon the investment and other representations made herein as the basis for such
exemptions.
 
9.  Accuracy of Purchaser Representations. Ivany represents that the information
and representations contained in this letter are true, correct and complete.
 
/s/ Derek Ivany
Derek Ivany


12

--------------------------------------------------------------------------------



APPENDIX A
 
INVESTMENT LETTER - VICTOR CANTORE
 
 
To Whom It May Concern:

 
In connection with the purchase of 7,000,000 shares of the common stock (the
“Shares”) of Ivany Mining, Inc. (the “Corporation”) by Victor Cantore
(“Cantore”) pursuant to a Mining Claims Purchase Agreement dated the 10th of
September, 2007 (the “Mining Claims Purchase Agreement”), the undersigned hereby
makes the following acknowledgments, representations and warranties:
 
1.   Investment Intent. Cantore is acquiring the Shares for investment solely
for his own account and not with a present view to any distribution, transfer or
resale to others, including any “distribution” within the meaning of Securities
Act of 1933, as amended, (the “Securities Act”). Cantore understands that the
Shares have not and will not be registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of his representations made herein.
 
2.  Financial Ability. Cantore is financially able to bear the economic risks of
an investment in the Corporation and has no need for liquidity in this
investment. Furthermore, the financial capacity of Cantore is of such a
proportion that the total cost of the Cantore’s commitment is not material when
compared with his total committed capital. Cantore is financially able to suffer
a complete loss of this investment.
 
3.  Experience. Cantore has such knowledge and experience in financial and
business matters in general and with respect to investments of a nature similar
to that evidenced by the Shares so as to be capable, by reason of such knowledge
and experience, of evaluating the merits and risks of, and making an informed
business decision with regard to, and protecting his own interests in connection
with, the acquisition of the Shares.
 
4.  Review of Prospectus and Financial Statements. Cantore has been provided
with and had the opportunity to review all documents pertaining to the
Corporation.
 
5.  Restricted Legend. Cantore acknowledges that certificates representing the
Shares will bear a legend substantially as follows:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
 
13

--------------------------------------------------------------------------------

 
 
10.  Stock Transfer. Cantore is aware that stop-transfer instructions will be
given to the transfer agent of the common stock of the Corporation to prevent
any unauthorized or illegal transfer of the Shares.
 
11.  Reliance for Exemptions. Cantore understands that the Shares are being
transferred to him pursuant to exemptions from the registration requirements of
federal and applicable state securities laws and acknowledges that he is relying
upon the investment and other representations made herein as the basis for such
exemptions.
 
12.  Accuracy of Purchaser Representations. Cantore represents that the
information and representations contained in this letter are true, correct and
complete.
 
/s/ Victor Cantore
Victor Cantore

 
14

--------------------------------------------------------------------------------



APPENDIX A
 
INVESTMENT LETTER - ANNA GIGLIO
 
To Whom It May Concern:

 
In connection with the purchase of 3,000,000 shares of the common stock (the
“Shares”) of Ivany Mining, Inc. (the “Corporation”) by Anna Giglio (“Giglio”)
pursuant to a Mining Claims Purchase Agreement dated the 10th of September, 2007
(the “Mining Claims Purchase Agreement”), the undersigned hereby makes the
following acknowledgments, representations and warranties:
 
1.   Investment Intent. Giglio is acquiring the Shares for investment solely for
her own account and not with a present view to any distribution, transfer or
resale to others, including any “distribution” within the meaning of Securities
Act of 1933, as amended, (the “Securities Act”). Giglio understands that the
Shares have not and will not be registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of her representations made herein.
 
2.  Financial Ability. Giglio is financially able to bear the economic risks of
an investment in the Corporation and has no need for liquidity in this
investment. Furthermore, the financial capacity of Giglio is of such a
proportion that the total cost of the Giglio’s commitment is not material when
compared with her total committed capital. Giglio is financially able to suffer
a complete loss of this investment.
 
3.  Experience. Giglio has such knowledge and experience in financial and
business matters in general and with respect to investments of a nature similar
to that evidenced by the Shares so as to be capable, by reason of such knowledge
and experience, of evaluating the merits and risks of, and making an informed
business decision with regard to, and protecting his own interests in connection
with, the acquisition of the Shares.
 
4.  Review of Prospectus and Financial Statements. Giglio has been provided with
and had the opportunity to review all documents pertaining to the Corporation.
 
5.  Restricted Legend. Giglio acknowledges that certificates representing the
Shares will bear a legend substantially as follows:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
 
15

--------------------------------------------------------------------------------

 
 
 
13.  Stock Transfer. Giglio is aware that stop-transfer instructions will be
given to the transfer agent of the common stock of the Corporation to prevent
any unauthorized or illegal transfer of the Shares.
 
14.  Reliance for Exemptions. Giglio understands that the Shares are being
transferred to her pursuant to exemptions from the registration requirements of
federal and applicable state securities laws and acknowledges that he is relying
upon the investment and other representations made herein as the basis for such
exemptions.
 
15.  Accuracy of Purchaser Representations. Giglio represents that the
information and representations contained in this letter are true, correct and
complete.
 
/s/ Anna Giglio
Anna Giglio

 
16

--------------------------------------------------------------------------------



APPENDIX B
 
SELLING MINING CLAIMS OWNERSHIP
 
See attached tables.
 
 
17

--------------------------------------------------------------------------------

 


NTS Sheet
Type of Title
Title No
Area (Ha)
Required Work
Required Fees
Titleholder(s) (Name, Number and Percentage)
Renewal File Being Processed
Work File Being Processed
 
NTS 31J11
CDC
2080053
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080054
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080055
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080084
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080085
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080086
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080087
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080088
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080089
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080090
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080091
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080092
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080093
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080094
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080156
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080157
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080158
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080159
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080160
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080161
58.99
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080162
58.99
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080163
58.99
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080164
58.99
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080165
58.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080166
58.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080167
58.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080168
58.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080169
58.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080170
58.97
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080171
58.97
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080172
58.97
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080173
58.97
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080174
58.97
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080175
58.96
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080176
58.96
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080177
58.96
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080178
58.96
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080179
58.96
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080180
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080181
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080182
58.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080183
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080184
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080185
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080186
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080187
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080188
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080189
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080190
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080191
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080192
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
       
3006.81
           

 
 
18

--------------------------------------------------------------------------------

 
 
NTS 31J11
CDC
2080215
59.15
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080216
59.15
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080217
59.15
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080218
59.15
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080219
59.15
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080220
59.14
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080221
59.14
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080223
59.14
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080225
59.14
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080226
59.14
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080227
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080228
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080229
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080230
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080231
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080232
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080233
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080234
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080235
59.13
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080236
59.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080237
59.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080238
59.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080239
59.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080240
59.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080241
59.11
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080242
59.11
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080243
59.11
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080244
59.11
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080245
59.11
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080246
59.1
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080247
59.1
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080248
59.1
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080249
59.1
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080250
59.1
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080251
59.09
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080252
59.09
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080253
59.09
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080254
59.09
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080255
59.09
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080256
59.08
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080257
59.08
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080258
59.08
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080259
59.08
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
       
2542.04
           

 
 
19

--------------------------------------------------------------------------------

 
 
NTS 31J11
CDC
2080355
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080357
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080359
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080361
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080363
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080365
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080367
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080369
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080371
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080373
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080375
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080376
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080378
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080381
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080382
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080384
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080389
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080392
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080395
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080397
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080401
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080405
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080406
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080409
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080412
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080415
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080418
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080422
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080425
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080429
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080432
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080433
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080436
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080439
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080442
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080447
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080450
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080453
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080456
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080459
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080504
59.04
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080505
59.04
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080506
59.04
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 

 
 
20

--------------------------------------------------------------------------------

 
 
NTS 31J11
CDC
2080507
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080508
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080509
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080510
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080511
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080512
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080513
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080514
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080515
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080516
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080517
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080518
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080519
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080520
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080521
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080522
59.03
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080523
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080524
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080525
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080526
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080527
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080528
59.02
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080529
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080530
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080531
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080532
59.01
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080533
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080534
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080535
59
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080536
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080537
58.99
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080538
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080539
58.98
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080540
58.97
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080541
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080542
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
 
NTS 31J11
CDC
2080543
58.96
1200
50
Ivany Derek (96560) 100 % (responsible)
No
No
       
4719.77
           

 
 
21

--------------------------------------------------------------------------------

 
 
NTS 31J14
CDC
2079984
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079985
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079986
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079987
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079988
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079989
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2079990
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080056
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080057
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080058
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080059
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080060
58.76
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080061
58.76
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080062
58.76
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080063
58.75
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080064
58.75
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080065
58.75
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080066
58.74
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080067
58.74
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080068
58.74
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080069
58.73
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080070
58.73
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080071
58.73
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080072
58.72
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080073
58.72
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080074
58.72
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080075
58.72
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080076
58.71
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080077
58.71
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080078
58.7
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080095
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080096
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080097
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080098
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080099
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080100
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080101
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080102
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080103
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080104
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080105
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080106
58.94
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080107
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080108
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080109
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080110
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080111
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080112
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080113
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080114
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080115
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 

 
 
22

--------------------------------------------------------------------------------

 
 
NTS 31J14
CDC
2080116
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080117
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080118
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080119
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080120
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080121
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080122
58.91
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080123
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080124
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080125
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080126
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080127
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080128
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080129
58.88
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080130
58.88
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080131
58.88
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080132
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080133
58.86
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080134
58.85
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080135
58.85
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080136
58.84
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080137
58.84
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080138
58.84
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080139
58.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080140
58.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080141
58.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080142
58.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080143
58.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080144
58.82
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080145
58.82
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080146
58.82
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080147
58.82
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080148
58.81
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080149
58.81
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080150
58.8
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080151
58.8
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080152
58.8
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080153
58.8
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080193
58.93
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080194
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080195
58.92
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080196
58.91
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080197
58.91
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080198
58.91
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080199
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080200
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080201
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080202
58.9
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080203
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080204
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080205
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080206
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080207
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080208
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080209
58.89
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080210
58.88
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080211
58.88
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080212
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080213
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31J14
CDC
2080214
58.87
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
       
6533.65
                             

16802.27

 
 
23

--------------------------------------------------------------------------------

 
 
NTS 31M02
CDC
2080385
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080388
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080391
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080394
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080398
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080400
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080403
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080408
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080410
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080413
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080416
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080419
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080421
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080424
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080428
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080430
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080435
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080438
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080441
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080444
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080446
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080449
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M02
CDC
2080452
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
       
1344.45
                               
NTS 31M03
CDC
2080343
58.48
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080344
58.48
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080345
58.48
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080346
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080347
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080348
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080349
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080350
58.47
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080351
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080352
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080353
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080354
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080356
58.46
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080358
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080360
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080362
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080364
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080366
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080368
58.45
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080370
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080372
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080374
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080377
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080379
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 

 
 
24

--------------------------------------------------------------------------------

 
 
NTS 31M03
CDC
2080380
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080383
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080386
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080387
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080390
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080393
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080396
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080399
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080402
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080404
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080407
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080454
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080457
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080460
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080462
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080464
58.44
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
       
2337.91
                               
NTS 31M03
CDC
2080475
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080476
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080477
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080478
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080479
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080480
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080481
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080482
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080483
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080484
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080485
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080486
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080487
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080488
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080489
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080490
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080491
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080544
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080545
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080546
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080547
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080548
58.46
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080549
55.9
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080550
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080551
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080552
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080553
58.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080554
45.88
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080555
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080556
58.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080557
46.06
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080558
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080559
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M03
CDC
2080560
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
       
1959.64
           

 
 
25

--------------------------------------------------------------------------------

 
 
NTS 31M06
CDC
2080411
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080414
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080417
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080420
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080423
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080426
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080427
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080431
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080434
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080437
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080440
58.43
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080443
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080445
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080448
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080451
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080455
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080458
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080461
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080463
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080465
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080466
58.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080467
60.32
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080468
60.42
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080469
60.51
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080470
60.6
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080471
60.56
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080472
58.41
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080473
61.83
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080474
61
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089009
43.95
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089010
42.2
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089011
42.21
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089012
42.74
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089013
42.15
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089014
42.13
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089015
42.14
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089016
42.07
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089017
42.15
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089018
41.98
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089019
41.91
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089020
42.03
1200
50
Victor Cantore (96260) 100 % (responsible)
No
No
       
2218.09
           

 
 
26

--------------------------------------------------------------------------------

 
 
NTS 31M06
CDC
2080492
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080493
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080494
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080495
58.43
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080496
58.42
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080497
58.42
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080498
58.42
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080499
58.42
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080500
61.08
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080501
61.19
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080502
61.25
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080503
61.34
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080561
45.88
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080562
45.45
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2080563
61.05
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089076
42.01
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089077
41.99
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089078
41.96
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089079
41.27
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089080
42.58
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089081
41.9
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089082
41.87
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089083
41.84
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089084
41.81
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089085
41.8
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089086
39.12
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089087
56.79
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089088
58.9
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089089
61.05
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089090
63.26
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089091
65.35
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06
CDC
2089092
73.99
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
       
1702.13
                               
NTS 31M06,31M11
CDC
2089093
42.44
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089094
42.41
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089095
42.31
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089096
42.34
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089097
42.24
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089098
42.26
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089099
42.19
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089100
42.18
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089101
42.18
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089102
42.26
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M06,31M11
CDC
2089103
103.25
1800
75
anna rosa giglio (96501) 100 % (responsible)
No
No
       
526.06
                               
NTS 31M11
CDC
2089104
105.56
1800
75
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M11
CDC
2089105
93.71
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M11
CDC
2089106
70.07
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M11
CDC
2089107
56.8
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
 
NTS 31M11
CDC
2089108
60.27
1200
50
anna rosa giglio (96501) 100 % (responsible)
No
No
       
386.41
           
 
 
 
 
 
 
 
 
 
10474.69